DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-9 are pending. 

Information Disclosure Statement
The information disclosure statement filed 6/27/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
	There are two NPL references (cite no. 7 and 9) listed in the IDS. These references have been listed in the IDS submitted in the parent application, 15/314,923. However, the parent application did not have the copies of the references.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Claim 1 discloses the term “hepatocyte basic medium”. The instant specification does not define what the “hepatocyte basic medium” is. There are generic examples in the specification but it is not clear what the metes and bounds of the hepatocyte basic medium are to determine the scope of the term.
	Claim 1 discloses a preamble stating that the method involves maintenance, proliferation and passaging thereof. However, the claim does not disclose any step for maintenance, proliferation and passaging. It is not clear if the claim requires steps of maintaining, proliferating and passaging as active steps. Since there is no active step for these intended purposes, the claim is interpreted as a method of culturing hepatocytes.
	Claim 2 discloses the term “backing” in line 3. It is not clear what the term “backing” intends to point out. Clarification is required. 
	Claim 2 discloses the phrase “mixing and suspending primary hepatocytes in an adherent culture.” It is not clear what this phrase intends to point out. What does “an adherent culture” mean? It appears that “suspending” and “adherent” are contradictory. Clarification is required. While the instant specification discloses that the adherent culture is preferably hepatocyte medium supplemented with 10% serum (para. 67), however, this does not provide what the “adherent culture” intends to point out.

For search purpose, claim 2 is interpreted as the method for culturing hepatocytes comprising mixing and suspending primary hepatocytes in a culture medium and incubate for 1-12 hours at 37°C in a culture medium, prior to the hepatocytes being transferred to the culture medium of claim 1.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ortega et al. (US 2013/0189327) in view of Sato et al. (US 2012/0196312) and Sagias et al. (2010, Cell Transplantation), and as evidenced by Advanced DMEM/F-12 (ThermoFisher Scientific; downloaded on 11/09/2021 from www.thermofisher.com/order/catalog/product/12634010)
Ortega et al. teach a method of culturing liver organoids using a cell culture medium comprising Wnt agonist such as GSK inhibitor, e.g. CHIR99021 (para. 64 and 71; Table 2), TGF-beta inhibitor such as SB-431542 (para. 81; Tables 1 and 2), N-acetylcysteine (para. 340) and oncostatin M (Table 2). The culture medium of Ortega et al. utilizes a basal medium (para. 83). Regarding the wherein clause of claim 1, Ortega 
Regarding the concentration of each ingredient, Ortega et al. teach CHIR99021 is at 3 M (Table 2), SB-431542 is at between 100 nM and 40 M (para. 119), and Oncostatin M is at 10-1000 ng/ml (Table 2), and these concentrations overlap with the claimed concentrations. 
While Ortega et al. teach N-acetylcysteine at 200 ng/ml, which is 1.22 M by calculating with MW of 163.19, Ortega et al. do not particularly teach the claimed range of 0.25-25 mM or 0.5-12.5 mM (claims 1 and 5).
Sato et al. teach that the concentration of N-acetylcysteine for the differentiation medium for liver cells is 1 mM (para. 230).
It would have been obvious to a person skilled in the art to try the concentration taught by Sato et al. for the method of Ortega et al. since both media taught by Sato et al. and Ortega et al. are intended for liver cells (i.e. hepatocytes), and thus, one skilled in the art would recognize that the concentration taught by Sato et al. would be also used for the culture medium of Ortega et al. with a reasonable expectation of success.
Furthermore, it is known in the art that 5 mM NAC is beneficial when hepatocytes are isolated and cultured, and suggested to use NAC for hepatocyte isolation for transplantation purpose according to Sagias et al. (see Abstract).
Regarding claim 3, Ortega et al. teach that the compositions of the invention may comprise serum (para. 34). However, Ortega et al. do not teach the concentration of the serum being 10%. Sagias et al. teach the use of 10% fetal calf serum in a culture medium for hepatocytes (p.1488, 2nd col., 1st para.).

Regarding claim 7, Ortega et al. teach EGF at 50 ng/ml (para. 340) or HGF at 50 ng/ml (para. 80). Ortega et al. teach HGF is human (para. 343).
Regarding claim 8 directed to the culture medium comprising sodium pyruvate, while Ortega et al. do not particularly teach the limitation, however, the advanced DMEM/F12 medium (para. 340) inherently contains sodium pyruvate according to Advanced DMEM/F-12 (p. 2).
Regarding claim 9, Ortega et al. teach human-derived liver cultures (para. 295) and human liver organoids (Example 3; Example 9, para. 354), and thus, the hepatocytes are human.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ortega et al. in view of Sato et al. and Sagias et al. as applied to claims 1 and 3-9 above, and further in view of Severgnini et al. (2012, Cytotechnology).
Regarding claim 2, as indicated above, the limitation is interpreted as a step of mixing and suspending primary hepatocytes, plating and incubating for 1-12 hours at 
However, it is known in the art that the primary hepatocytes are seeded in a seeding medium after isolation and then transferring to a culture medium. For example, Severgnini et al. teach a method of isolating primary hepatocytes by re-suspending cell pellets obtained from a mouse liver in a plating medium and incubated at 37°C for 4.5-5 h, and then the cells were washed and then maintenance medium was added (p.189, Hepatocyte culture and microscopy). The steps of Severgnini et al. in preparing primary hepatocytes are substantially similar to those of the claimed steps in claim 2. 
It would have been obvious to a person skilled in the art to use the steps preparing hepatocytes in culture taught by Severgnini et al. for the method of Ortega et al. because Ortega et al. utilize hepatocytes isolated from liver, and one skilled in the art would utilize the steps known in the art for isolating, resuspending and plating prior to the culturing hepatocytes in a maintenance medium taught by Severgnini et al. with a reasonable expectation of success.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/           Primary Examiner, Art Unit 1632